 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11 ABELARDO MARTINEZ, JR., an                 Case No. 5:18-cv-02387-AB-KK
   individual, and BRITTNEY MEJICO, an        Honorable Judge André Birotte Jr.
12 individual,

13               Plaintiffs,                  ORDER GRANTING DISMISSAL OF
                                              ENTIRE ACTION WITH PREJUDICE
14               v.
15   PERL MORTGAGE, INC., an Illinois
     corporation; and DOES 1-10, inclusive,   Complaint Filed: October 9, 2018
16
                 Defendants.
17

18

19
20

21

22

23

24

25

26

27

28

                      ORDER GRANTING DISMISSAL OF ENTIRE ACTION
 1         The Court, having considered the parties’ Stipulation for Dismissal Pursuant to
 2   Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby dismisses with
 3   prejudice Plaintiff’s Complaint in the above-entitled action. Each party shall bear its
 4   own costs and attorneys’ fees.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated: February 20, 2019               By: _____________________________
                                                Hon. André Birotte Jr.
 9                                               United State District Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                        -1-
                      ORDER GRANTING DISMISSAL OF ENTIRE ACTION
